DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/6/2021 have been fully considered but they are not persuasive. 
Applicant argued that, “In repeating this rejection, the Office comments that the previous arguments were not persuasive because "[a]lthough the hinged attachment in Watson does require a tape, staples or glue to hold corners together, ... Applicant's specification explains that corner guards, which are not in the consisting of language, are required to hold together the corners of the invention". (See present Office action, p. 2, second paragraph, emphasis added). First, it is important to note that Applicant is claiming a partially assembled mattress foundation. The partially assembled mattress assembly foundation generally consists of two components, i.e., a specific number of planar boards, and a single fabric sheet, wherein the single fabric sheet functions as a hinge. As such, the partially assembled mattress foundation is completely planar until assembled, wherein the thickness of the planar boards generally defines the height of the each partially assembled mattress foundation. Advantageously, each partially assembled mattress assembly as claimed can be prepared ahead of time and stackedly arranged with other partially assembled mattress foundations and subsequently assembled at a later time, which minimizes storage space. Minimizing storage space is especially important when shipping mattress foundations as it maximizes the number of foundations that can be loaded into the tractor trailer. It is only when the mattress foundation is finally (not partially) assembled into a three-dimensional rectangular shaped foundation that corner guards are used to "hold the corners". First, it is noted that Watson is directed to a mattress assembly and not a mattress foundation. 

As a result of Applicant’s arguments not being found persuasive and there being no claim amendments, this action is made final. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooper (US Patent 6948199) in view of Watson (US Patent Application Publication 20050081301) also in view of Gladney (US Patent Application Publication 20070256246).
Regarding claim 1, Hooper teaches a partially assembled mattress foundation, consisting of: a foundation frame (Figures 5, as shown) comprising a single rigid planar (Figure 5,38) support having a length and width dimension, rigid side frame (Figure 5,40) members having a length dimension less than the planar support length dimension and in abutting relationship therewith, and rigid transverse frame members side frame members (Figure 5,42) having a length dimension less than the planar support width dimension and in abutting relationship therewith, wherein the rigid side frame members and the rigid transverse frame members are centrally located with respect to the length and width dimensions, respectively, of the rigid planar support, wherein the foundation frame has top planar surfaces and bottom planar surfaces. Hooper does not teach wherein the sides are tabs such that the side frame members and the rigid transverse members are hingedly attached to the single rigid planar support by the single flexible fabric, and a single flexible fabric covering comprising a primary surface and sides laterally extending from each end surface of the primary surface, wherein the primary surface has a length and width dimension effective to at least cover the length and width dimension of the rigid planar support and the sides have a length and width dimension effective to at least 
   Regarding claim 2, Watson teaches the partially assembled mattress foundation is configured to lie flat prior to final assembly (Figure 1; as shown).
Regarding claim 3, Watson teaches the rigid side frame members and the rigid transverse frame members hingeably coupled to the rigid planar support by the single flexible fabric covering (Figure 1 to Figure 2 as shown).
Regarding claim 4, Hooper teaches the foundation frame comprises, wood, metal, plastic (abstract), cardboard, composites, or combinations thereof.
Regarding claim 5, Walker teaches the single flexible fabric covering has a shape slightly larger than a shape defined by the top planar surfaces of the foundation frame (Figure 15; the 
Regarding claim 6, Hooper and Walker do not teach the single flexible fabric covering is fixedly attached to the top planar surfaces of the foundation frame by an adhesive. Gladney teaches the single flexible fabric covering is fixedly attached to the top planar surfaces of the foundation frame by an adhesive (Paragraphs22 and 23 describe a fire proof cover layer which surrounds the layers of the core and can be attached by adhesive to the top layer). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Hooper and Watson to include the fabric covering attached to the planar support by adhesive in order to ensure all portions of the support stayed together during the unassembled and assembled states, and provide further support for the support in the assembled state.
Regarding claim 7, Hooper teaches the lengths and widths of the primary surface of the fabric covering and the rigid planar support of the foundation frame approximate a length and a width dimension of a mattress to be disposed thereon (Column 2; lines 25-26).
Regarding claim 8, Watson teaches the foundation frame further comprises a hinge coupling each of the rigid side frame members and the rigid transverse frame members to the rigid planar support (Figure 1; 104 to the center are fabric hinges).
  Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooper (US Patent 6948199) also in view of Gladney (US Patent Application Publication 20070256246) in view of Watson (US Patent Application Publication 20050081301) further in view of Steed (US Patent 5469589).
  Regarding claim 9, Hooper teaches a foundation frame (Figures 5, as shown) consisting of a single rigid planar (Figure 3, 38) support having a length and width dimension, rigid side frame (Figure 3; 40) members having a length dimension less than the planar support length dimension and in abutting relationship therewith, and rigid transverse frame members side 
Regarding claim 10, Steed teaches the corner guard includes an arcuate exterior face (Figure 1; 22, the three sides form an arc).
Regarding claim 11, Hooper teaches the foundation frame comprises, wood, metal, plastic (abstract), cardboard, composites, or combinations thereof.
Regarding claim 12, Hooper and Watson do not teach the single flexible fabric covering is fixedly attached to the top planar surfaces of the foundation frame by an adhesive. Gladney teaches the single flexible fabric covering is fixedly attached to the top planar surfaces of the foundation frame by an adhesive (Paragraphs 22 and 23 describe a fire proof cover layer which surrounds the layers of the core and can be attached by adhesive to the top layer). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Hooper and Watson to include the fabric covering attached to the planar support by adhesive in order to ensure all portions of the support stayed together during the unassembled and assembled states, and provide further support for the support in the assembled state.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MORGAN J MCCLURE/Examiner, Art Unit 3673                                                                                                                                                                                                        

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        7/2/2021